DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s newly amended claim 1 now excludes the inclusion of any compound containing fluorine.  The combination of the redox agent, the amino alcohol, and the alkyl sulfonic acid and excluding fluorine compounds was not found in the prior art.  Specifically the use of alkyl sulfonic acid which contains either an alcohol substitution or an amine substitution is uncommon in the art.  The combination of the specific alkyl sulfonic acid with the remainder of ingredients is not anticipated by the prior art.  Nor does the prior art provide motivation for either excluding the fluorine compounds or the use of these specific alkyl sulfonic acid compounds.  As such previous prior art rejections are withdrawn.
Similarly in claims 24 the applicant again require the inclusion of the specific alkyl sulfonic acid type compounds in amounts not taught by the prior art of record.  Nor does the prior art provide motivation for modifying the alkyl sulfonic acid or to use these compounds in the weight percentages required.
In claim 49, the applicant specifies the alkyl sulfonic acid to be isethionic acid and combined with hydroxylamine, monoethanolamine, propylene glycol and a methylbenzothiazole.  The prior art fails to teach or suggest this specific combination of ingredients in a cleaning type composition.
As no other rejections or objections are pending in this case, the instant claims are found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761